COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                              NO. 02-13-00408-CV


IN RE RONNIE TURNER                                                     RELATOR


                                     ------------

                           ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      Relator Ronnie Turner seeks a writ of mandamus compelling the Tarrant

County deputy district clerk to explain in writing to this court why relator’s “new

evidence motion” was not filed with the trial court. Relator contends that he filed

the motion under the same cover with his application for writ of habeas corpus

under code of criminal procedure 11.07. We dismiss for want of jurisdiction.

      In a previous petition for mandamus relief filed in this court, relator sought

a writ of mandamus compelling the same deputy district clerk to send him

complete file-stamped copies of the same motion that is the subject here.      See


      1
       See Tex. R. App. P. 47.4, 52.8(d).
In re Turner, No. 02-13-00049-CV, 2013 WL 561482, at *1 (Tex. App.—Fort

Worth Feb. 14, 2013, orig. proceeding) (mem. op.).            As we noted in our

memorandum opinion dismissing for want of jurisdiction relator’s prior petition,

              This court has jurisdiction to issue writs of mandamus against
      district and county court judges, to issue writs of mandamus against
      a district judge acting as magistrate in a court of inquiry, and to issue
      all other writs necessary to enforce its own jurisdiction. See Tex.
      Gov't Code Ann. § 22.221 (West 2004). We do not have mandamus
      jurisdiction over a district clerk unless such is necessary to enforce
      our jurisdiction. See, e.g., In re Washington, 7 S.W.3d 181, 182
      (Tex. App.—Houston [1st Dist.] 1999, orig. proceeding) (mem. op.);
      In re Coronado, 980 S.W.2d 691, 692 (Tex. App.—San Antonio
      1998, orig. proceeding); see also In re Jackson, No. 02-10-00445-
      CV, 2010 WL 5395827, at *1 (Tex. App.—Fort Worth Dec.30, 2010,
      orig. proceeding) (mem. op.).

Id.

      In this case, the relief relator seeks does not affect our jurisdiction. See

Washington, 7 S.W.3d at 182-83; Coronado, 980 S.W.2d at 692; Jackson, 2010
WL 5395827, at *1.       Accordingly, relator’s petition for writ of mandamus is

dismissed for lack of jurisdiction.2

                                                    PER CURIAM

PANEL: WALKER, DAUPHINOT, and MCCOY, JJ.



DELIVERED: November 25, 2013

      2
        We have considered the relator’s request that we provide him, the Tarrant
County deputy district clerk, and the Tarrant County district attorney’s office with
a file-stamped copy of his petition for mandamus. We grant his request in part
and will deliver to the above-mentioned individuals and entity the first page of his
petition, showing our file stamp.

                                       2